Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on November 10, 2020 was received.  Claims 3-52-5, 11 and 15 were cancelled.  Claims 1 and 14 were amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi et al. on claims 1-4, 7, 11-12, and 14 are withdrawn, because independent claims 1 and 11 have been amended and claims 2-5 and 11 were cancelled.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Tsutsumi et al. on claims 5, 6, 9, and 15; as applied to claim 1 and further in view of Li et al. on claim 8; as applied to claim 1 and further in view of Stalder et al. on claim 10; as applied to claim 1 and further in view of Higley on claim 13 is withdrawn, because independent claims 1 and 11 were amended.
	




Claim Rejections - 35 USC § 102/103
Claims 1, 6-7, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsutsumi et al. (EP 2455997B1).
Regarding claim 1, Tsutsumi discloses a battery cell comprising: an anode;  a cathode; a separator between the anode and the cathode [0027]; wherein the anode and the cathode each comprises a carbon fiber laminate (fiber electrode), wherein the carbon fiber laminate comprises a plurality of carbon fiber plies (layers of spread fiber tow processed into a thin sheet fabric of single fibers) [0034-0036; Claim 3] (see annotated Fig 14D below) comprising carbon fibers [0022, 0037], each carbon fiber ply having a thickness of equal to or less than 90 micrometers (fibers having diameters between 0.1 to 100 microns; assumed example having a single fiber thickness of 15 microns, forming a ply with 3 layers as provided in Figure 14D would provide an overall thickness for the laminate/electrode of 45 microns) [0028, 0119], wherein each carbon fiber ply comprises a spread tow tape (see annotated Fig 14D below) having a thickness of less than 40 micrometers (spread fiber tow processed in to a thin sheet fabric of single fibers where the fibers have diameters between 0.1 to 100 microns; assumed example includes a single fiber thickness of 15 microns) [0028, 0034-0036, 0119].  

    PNG
    media_image1.png
    498
    1039
    media_image1.png
    Greyscale

In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Tsutsumi discloses the battery cell according to claim 1, wherein the separator comprises at least a glass fiber ply comprising glass fibers [0053] and thickness of separators to be in ranges including 30 to 80 microns depending on the material and type of battery created [0005-0006].
Tsutsumi further recognizes thickness of separators to be in ranges including 30 to 80 microns depending on the material and type of battery created [0005-0006] and a skilled artisan would recognize the separator thickness would be variable based on design constraints. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the thickness of the separator since it has been held that discovering the optimum ranges for a result effective variable such as separator thickness for a battery involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, Tsutsumi discloses the battery cell according to claim 1, comprising a solid-state polymer layer forming a first electrolyte (insulating polymer) between the anode and the separator, and a solid-state polymer layer forming a second electrolyte (insulating polymer) between the cathode and the separator [0057-0058].  

Regarding claim 12, Tsutsumi discloses a battery comprising at least one battery cell according to claim 1 [0120-0122].  
Regarding claim 14, Tsutsumi discloses a method for manufacturing a battery cell comprising:  forming an anode; forming a cathode; obtaining a separator and placing the separator between the anode and the cathode [0022, 0027]; spreading a tow comprising carbon fibers for obtaining a thin carbon fiber ply (spread fiber tow processed in to a thin sheet fabric) [0034-0036; Claim 3] (see annotated Fig 14D above), the thin carbon fiber ply having a thickness of less than or equal to about 90 micrometers (fibers having diameters between 0.1 to 100 microns; assumed example having a single fiber thickness of 15 microns, forming a ply with 3 layers as provided in Figure 14D would provide an overall thickness for the laminate/electrode of 45 microns) [0028, 0119] and the tow having a thickness of less than 40 micrometers (spread fiber tow processed in to a thin sheet fabric of single fibers where the fibers have diameters between 0.1 to 100 microns; assumed example includes a single fiber thickness of 15 microns) [0028, 0034-0036, 0119]; integrating a plurality of the thin carbon fiber plies as a carbon fiber laminate into the anode and into the cathode for forming the anode and the cathode [0022, 0027, 0119].  
Alternatively, Tsutsumi recognizes the size of the fibers affect the mechanical strength and electrical conductivity [0039] with the overall capacity of the battery to be dependent on the active material layer volume [0022].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the size of the fibers and the overall thickness In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. as applied to claim 1 and further in view of Li et al. (CN 104037405, machine translation).
	The teachings of Tsutsumi as discussed above are herein incorporated.
	Regarding claim 8, Tsutsumi discloses the battery cell according to claim 1, wherein the cathode comprises carbon fibers coated with an oxide (deposited oxide) [0047] but is silent towards the oxide to be a ferric oxide.
Li teaches a composite material including carbon fiber that is used as an electrode material for a lithium ion secondary battery [0009] coated with a ferric oxide material to provide a battery with enhance lithium storage capacity and reduce the internal resistance of the electrode.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to change the oxide coated on the carbon fiber of Tsutsumi to a ferric oxide because Li recognizes that such an oxide in combination provides for a battery electrode which is characterized by high lithium storage capacity, high conductivity, and fast charging rate (Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. as applied to claim 1 and further in view of Stalder et al. (US 2014/0162116).
	The teachings of Tsutsumi as discussed above are herein incorporated.
2). Tsutsumi further recognizes the size of the fibers affect the mechanical strength and electrical conductivity [0039] with the overall capacity of the battery to be dependent on the active material layer volume [0022].  
 	Stalder teaches carbon fiber reinforced layers formed as a laminate where the areal density is within a range of 75 to 900 g/m2 (0.0075-0.09 g/cm2) [0022-0023]. It would have been obvious to one of ordinary skill in the art when the invention was effectively field that the carbon fiber plies of Tsutsumi would have an area weight is equal to or less than 100 grams per square centimeter because Stalder recognizes that carbon fiber laminate layers within batteries are recognized as having an area density in a range that is less than a tenth of a gram per square centimeter. Furthermore, it would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the area weight of the anode or cathode electrode because a skilled artisan would recognize that a result effective variable such area weight would dictate the overall capacity of the battery and it has been held that discovering the optimum ranges for a result effective variable involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al. as applied to claim 1 and further in view of Higley (US 5492782).
	The teachings of Tsutsumi as discussed above are herein incorporated.

Regarding claim 13, Tsutsumi discloses the present invention to be applicable to fiber batteries formed by fiber electrodes applicable to many sized batteries [0129] but is silent towards an aircraft comprising at least one structural part comprising at least a battery cell according to claim 1.  


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Tsutsumi does not disclose a battery comprising a carbon fiber laminate on each of the cathode and anode,
(b) Tsutsumi discloses the diameter of an individual fiber not a carbon fiber ply and Applicant disagrees that spreading a fiber tow processed into a thin sheet fabric is equivalent to the spread tow tape

In response to Applicant’s arguments, please consider the following comments:
(a) The rejection as presented above shows Tsutsumi clearly recognizes the carbon fiber electrodes (laminate) are comprised in both the anode (fiber negative electrode) and cathode (fiber positive electrode) as presented by the newly amended claim scope within paragraph 0036, and
(b) the rejection also further clarifies Tsutsumi discloses the layers of spread fiber tow are processed into a thin sheet fabric of single fibers comprising the ply [0036, 0119] (Figs 14D).  Applicant has not provided any evidence as to why such a spread fiber tow would not be equivalent to the spread tow tape beyond a mere statement. 
	

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727